Citation Nr: 0729464	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from February 1966 to 
February 1968.  The veteran served in Vietnam from October 
28, 1966 to September 9, 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2007.  A transcript of that 
hearing is of record.  The Board notes that at the March 2007 
hearing, the veteran withdrew from appeal his service 
connection claims for athlete's foot and bilateral hearing 
loss.  Consequently, the skin disability claim remaining on 
appeal is best characterized as a claim of service connection 
for a skin disability other than athlete's foot.

The veteran contends that his current skin disability is 
etiologically related to his military service.  Specifically, 
he contends that exposure to herbicides while stationed in 
Vietnam led to his skin disability.  The veteran's service 
medical records (SMRs) contain an entry dated in November 
1967, diagnosing the veteran with ringworm.  An April 1966 
entry noted that the veteran presented complaining about a 
crack in his skin on the right big toe, and the examiner 
recommended a hot soak.  These are the only entries in the 
SMRs referencing any sort of skin disability.  Although the 
SMRs note "ring worm," no specific pathology tests were 
conducted.  The separation examination conducted in February 
1968 showed a normal clinical evaluation for the skin and 
lymphatics.

At the veteran's March 2007 hearing he stated that he was 
treated for a skin disorder in service that was classified as 
ringworm; however, he noted that the two corpsmen who 
examined him had no idea what his rash was so they "talked 
it over" and decided to classify it as ringworm.  The 
veteran noted that at the time of his ringworm diagnosis, he 
had the skin condition in his crotch, extending to his knees 
and to his navel and stated that he has experienced problems 
with his skin continuously since that time.  He stated that 
he went to his family physician, Dr. L., in Westlake, shortly 
after leaving service because his skin rash was still 
bothering him.  Dr. L. took samples and conducted pathology 
tests for ringworm and the results were negative.  According 
to the veteran, Dr. L. noted that his skin condition was 
"something that he brought back from overseas."  The 
veteran also noted that he saw a Dr. F. at VA approximately 
six to eight weeks before the March 2007 BVA hearing for 
evaluation of his skin rash, and Dr. F. confirmed that his 
current skin rash was some sort of fungus, not ringworm; 
however, he did not provide the veteran with a specific 
diagnosis.  During the hearing, the veteran acknowledged that 
from his own observation the skin rash he currently 
experienced appeared to be the same skin condition that he 
dealt with in service, and noted that the rash is located in 
the same areas of the body as the rash during service.

The record contains Progress Notes from the Smith Mountain 
Lake Family Practice dated from February 1995 to July 1998.  
These records contain an August 1998 entry diagnosing the 
veteran with tinea cruris and noting that he had a rash, 
which the veteran stated had been present since his time in 
Vietnam.  The physician also noted that the veteran had 
fungus in his toenails.  Treatment records from the Salem VA 
medical center, (VAMC) dated in August 2001 noted that the 
veteran had skin cancer on his neck, nose and right cheek.  
An August 2003 office visit with D. R., a nurse practitioner, 
noted that the veteran had skin lesions on his back and neck 
that he was going to have removed in one to two weeks.

VA regulations require VA to provide a medical examination or 
obtain a medical opinion based on the evidence of record if 
VA determines that such evidence is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim. 
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the SMRs document ringworm in November 1967, and the 
record also contains an August 1998 diagnosis of tinea 
cruris, and an August 2001 diagnosis of skin cancer.  The 
Board finds that an examination is necessary to clarify the 
diagnoses and to determine whether any current diagnosis is 
likely traceable to the veteran's in-service skin 
difficulties.

In addition, during his hearing, the veteran noted 
dermatologic treatment by his family physician, Dr. L., 
shortly after leaving service, and also noted that about 2 
months before his Board hearing, he saw Dr. F. for evaluation 
of his skin disability.  However, the file does not contain 
records from either of these doctors.  The Board will 
therefore remand to seek relevant treatment records, and to 
afford the veteran a VA examination in order to determine 
whether it is at least as likely as not that the veteran has 
a skin disability that is attributable to his military 
service.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ), for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  Specifically, 
the AOJ should ask the veteran for the 
addresses of Dr. F., his VA physician, 
and Dr. L., the family physician from 
Westlake.  With any necessary 
authorization from the veteran, obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the AOJ is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records.

2.  An examination should be conducted by 
a physician with appropriate expertise to 
clarify the veteran's current diagnoses 
and to render a nexus opinion regarding 
the medical probabilities that any 
currently diagnosed skin disability is 
traceable to his active military service.  
The physician should include an opinion 
as to whether it is at least as likely as 
not that any current skin disability is 
the same disease process as that noted in 
the veteran's service medical records, or 
is otherwise traceable to the veteran's 
period of military service, including 
presumed in-service herbicide exposure.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

